United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10348
                         Summary Calendar


THOMAS MCBARRON,

                                    Plaintiff-Appellant,

versus

COLE JETER, Warden Federal Medical Center Fort Worth,

                                    Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:05-CV-497
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Thomas McBarron filed an alleged 28 U.S.C. 2241 habeas

corpus petition and raised claims of deliberate indifference to

serious medical needs.   The district court denied the petition

after determining that McBarron could proceed under § 2241 and

that McBarron’s claims lacked merit.   McBarron appeals that

denial.   He argues that his claims have merit and that the

district court erred by not giving him sufficient opportunity to

respond to Jeter’s answer before denying his petition, by

construing his postjudgment motion as a motion to reconsider, and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10348
                                 -2-

by not ruling on his motion for appointment of expert witnesses.

McBarron moves this court for a conference, appointed counsel,

and an expedited appeal.   He also requests that this court strike

the appellee’s brief.

     McBarron was not entitled to proceed under § 2241 because

his claims would not entitle him to immediate release if he

prevailed on them.    See Spina v. Aaron, 821 F.2d 1126, 1127-28

(5th Cir. 1987).   Consequently, McBarron’s claims are not

cognizable in a habeas action.    See id.   The district court’s

denial of relief is AFFIRMED on this alternate basis.     See Emery

v. Johnson, 139 F.3d 191, 195 (5th Cir. 1997).    All outstanding

motions are DENIED.